--------------------------------------------------------------------------------

Exhibit 10.02


SWK HOLDINGS CORPORATION
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


 
THIS RESTRICTED STOCK AWARD AGREEMENT, (the “Agreement”), dated as
of  __________ (the “Date of Grant”), is made by and between SWK Holdings
Corporation, a Delaware corporation (the “Company”), and ______ (the “Grantee”).


WHEREAS, pursuant to the 2010 Equity Incentive Plan, as amended (the “Plan”),
the Company may grant shares of restricted common stock, par value $0.01 per
share; and


WHEREAS, the Company desires to grant to the Grantee the Restricted Stock as set
forth herein;


NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:


Section 1.             Grant of Restricted Stock


(a)          Grant of Restricted Stock. The Company hereby grants to the Grantee
_______ shares of restricted stock (the “Restricted Stock”) upon the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.


(b)          Incorporation of Plan; Capitalized Terms. The provisions of the
Plan are hereby incorporated herein by reference.  Except as otherwise expressly
set forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.  The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations thereunder, and its decision shall be binding
and conclusive upon the Grantee and his/her legal representative in respect of
any questions arising under the Plan or this Agreement.


Section 2.              Terms and Conditions of Award


The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:


(a)           No Ownership of Shares. Subject to the restrictions set forth in
the Plan and this Agreement, the Grantee shall not possess any incidents of
ownership of the shares of Restricted Stock until the vesting thereof,
including, but not limited to, voting or dividend rights.


(b)           Restrictions.  The Restricted Stock and any interest therein, may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of, except by will or the laws of descent and distribution, during the
Restricted Period (the “Restriction”).  Any attempt to dispose of any Restricted
Stock in contravention of the restriction, this Agreement and the provisions of
the Plan shall be null and void and without effect.  For the purposes of this
Agreement, the term “vested” shall mean the lapse of the above restriction with
respect to such shares of Restricted Stock.


(c)           Certificate; Book Entry Form; Legends.  The Company shall issue
the shares of Restricted Stock either (i) in certificate form or (ii) in book
entry form, registered in the name of the Grantee, with legends, or notations,
as applicable, referring to the terms, conditions and restrictions applicable to
the Restricted Stock.  Grantee agrees that any certificate issued for Restricted
Stock prior to the lapse of any outstanding restrictions relating thereto shall
be inscribed with the following legends:

 
1

--------------------------------------------------------------------------------

 

“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE 2010 EQUITY INCENTIVE PLAN OF
SWK HOLDINGS CORPORATION, AS AMENDED, AND THE RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED HOLDER AND THE COMPANY.  ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL
AND VOID AND WITHOUT EFFECT.”


(d)           Lapse of Restrictions.  In accordance with the table below, the
shares of Restricted Stock shall vest on the first date, if any, before the
fifth anniversary hereof that the average closing price of the Common Stock as
reported on the Over-the-Counter-Bulletin Board (or such other exchange or
quotation system on which the Common Stock is listed or traded) for the 60
consecutive calendar days ending on such date (“Average Price”) is greater than
or equal to the Target Price for such shares of Restricted Stock set forth in
the table below:


Number of Shares Vested
   
Target Price
          $             $             $    

 
 
(e)           Upon the vesting of any shares of Restricted Stock, the Company
shall, as applicable, either remove the notations on any such shares of
Restricted Stock issued in book-entry form or deliver to the Grantee or the
Grantee’s personal representative a stock certificate representing a number of
shares of Common Stock, free of the restrictive legend described in
Section 2(c), equal to the number of vested shares of Restricted Stock.  If
certificates representing such Restricted Stock shall have theretofore been
delivered to the Grantee, such certificates shall be returned to the Company,
complete with any necessary signatures or instruments of transfer prior to the
issuance by the Company of such unlegended shares of Common Stock.  Upon such
vesting, the Common Stock may not be sold, offered for sale, pledged,
hypothecated or otherwise transferred in the absence of a registration statement
in effect with respect thereto under the Securities Act of 1933, as amended (the
"Act"), unless sold pursuant to Rule 144 of the Act or unless such sale, pledge
hypothecation or transfer is otherwise exempt from registration under the Act
and applicable state securities laws.


(f)           Termination of Directorship.  If prior to the lapse of
restrictions in accordance with Section 2(d) with respect to any shares of
Restricted Stock granted hereunder, for any reason Grantee’s directorship is
terminated or Grantee resigns or determines not to stand for re-election as a
director of the Company, such shares of Restricted Stock shall be forfeited by
the Grantee as of the date of termination or resignation, as the case may be,
unless prior to such date the Committee, in its sole discretion (subject to
applicable law and the Plan), determines to allow Grantee to continue to hold
such shares (subject to Section 2(d)) and the applicable
period.  Notwithstanding anything to the contrary in this Agreement, all shares
of Restricted Stock that have not vested on or before the fifth anniversary
hereof shall be forfeited.


(g)           Shares of Restricted Stock forfeited pursuant to this Section 2
shall be transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares.  If certificates for any such shares
containing restrictive legends shall have theretofore been delivered to the
Grantee (or his/her legatees or personal representative), such certificates
shall be returned to the Company, complete with any necessary signatures or
instruments of transfer.

 
2

--------------------------------------------------------------------------------

 

(h)           Income Taxes. The Grantee shall pay to the Company promptly upon
request, and in any event at the time the Grantee recognizes taxable income in
respect of the Restricted Stock (whether in connection with the grant or vesting
of the Restricted Stock, the making of an election under Section 83(b) of the
Code in connection with the grant of the Restricted Stock as described in
Section 2(f), or otherwise), an amount equal to the taxes the Company determines
it is required to withhold under applicable tax laws with respect to the
Restricted Stock.  Such payment may be made by any of, or a combination of, the
following methods: (w) cash or check; (x) out of the Grantee’s current
compensation; (y) if permitted by the Committee in its discretion, surrender of
other shares of Common Stock of the Company which (A) in the case of shares
initially acquired from the Company (upon exercise of a stock option or
otherwise), have been held by the Grantee for such period (if any) as may be
required to avoid a charge to the Company’s earnings, and (B) have a Fair Market
Value on the date of surrender equal to the amount required to be withheld; or
(z) if permitted by the Committee in its discretion, by electing to have the
Company withhold or otherwise reacquire from the Grantee Shares of Restricted
Stock that vest pursuant to the terms hereof having a Fair Market Value equal to
the minimum statutory amount required to be withheld in connection with the
vesting of such Shares.  For these purposes, the Fair Market Value of the Shares
to be withheld or repurchased, as applicable, shall be determined on the date
that the amount of tax to be withheld is to be determined (the “Tax Date”).  All
elections by the Grantee to have Shares withheld or repurchased to satisfy tax
withholding obligations shall be made in writing in a form acceptable to the
Committee and shall be subject to the following restrictions:


 
(i)
the election must be made on or prior to the applicable Tax Date;



 
(ii)
once made, the election shall be irrevocable as to the particular Shares as to
which the election is made;



 
(iii)
all elections shall be subject to the consent or disapproval of the Committee;
and



 
(iv)
 if the Grantee is subject to Section 16 of the Exchange Act, the election must
comply with the applicable provisions of Rule 16b-3 promulgated under the
Exchange Act and shall be subject to such additional conditions or restrictions
as may be required thereunder to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.



(i)           Section 83(b) Election. The Grantee hereby acknowledges that he or
she may file an election pursuant to Section 83(b) of the Code to be taxed
currently on the fair market value of the shares of Restricted Stock (less any
purchase price paid for the shares), provided that such election must be filed
with the Internal Revenue Service no later than thirty (30) days after the grant
of such Restricted Stock. The Grantee will seek the advice of his or her own tax
advisors as to the advisability of making such a Section 83(b) election, the
potential consequences of making such an election, the requirements for making
such an election, and the other tax consequences of the Restricted Stock award
under federal, state, and any other laws that may be applicable. The Company and
its affiliates and agents have not and are not providing any tax advice to the
Grantee.


Section 3.              Miscellaneous


(a)           Notices. Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
both the Chief Executive Officer and the Chief Financial Officer of the Company
at the principal office of the Company and, in the case of the Grantee, to the
Grantee’s address appearing on the books of the Company or to the Grantee’s
residence or to such other address as may be designated in writing by the
Grantee.

 
3

--------------------------------------------------------------------------------

 

(b)           No Right to Continued Directorship. Nothing in the Plan or in this
Agreement shall confer upon the Grantee any right to continue as a director of
the Company.


(c)           Bound by Plan. By signing this Agreement, the Grantee acknowledges
that he/she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.


(d)           Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee.


(e)           Invalid Provision. The invalidity or unenforceability of any
particular provision thereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.


(f)           Modifications. No change, modification or waiver of any provision
of this Agreement shall be valid unless the same is in writing and signed by the
parties hereto.


(g)           Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.


(h)           Governing Law. This Agreement and the rights of the Grantee
hereunder shall be construed and determined in accordance with the laws of the
State of Delaware.


(i)            Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(j)            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     
[SIGNATURE PAGE FOLLOWS]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the ___ day of _________, 2010.
 

 
SWK HOLDINGS CORPORATION
                     
By:
   
Its:
                     
Name:
   
Title:
   
Address:
 





5

--------------------------------------------------------------------------------